
	

114 HRES 520 IH: Expressing the sense of the House of Representatives that the Federal firearms laws should be rigorously enforced, that all appropriate measures should be taken to end the flood of unlawfully purchased firearms into our communities, and that adequate resources should be provided to accomplish such purposes.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 520
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mrs. Lawrence (for herself, Ms. Clarke of New York, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Fudge, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Federal firearms laws should be
			 rigorously enforced, that all appropriate measures should be taken to end
			 the flood of unlawfully purchased firearms into our communities, and that
			 adequate resources should be provided to accomplish such purposes.
	
	
 Whereas the Bureau of Alcohol, Tobacco, Firearms, and Explosives and the Attorney General are uniquely positioned to lead the efforts to enforce Federal firearms laws;
 Whereas the Bureau of Alcohol, Tobacco, Firearms, and Explosives is severely underfunded and, as a result, has faced significant challenges in monitoring and regulating illegal firearms trafficking;
 Whereas law enforcement authorities are restricted from fully tracking the purchase, use, and sale of firearms, making it harder for them to aggressively pursue criminals who use firearms illegally and to track the movement of firearms used in crimes;
 Whereas nearly 90 percent of firearms involved in crime can be traced back to 5 percent of firearms dealers;
 Whereas, since enactment of the Brady Handgun Violence Prevention Act on February 28, 1994, background checks have stopped more than 2,100,000 firearms sales to prohibited purchasers, including convicted felons, domestic abusers, fugitives from justice, and other dangerous individuals;
 Whereas, despite the successes of the Brady Handgun Violence Prevention Act, unlawfully purchased firearms are involved in approximately 400,000 crimes each year;
 Whereas at least 30,000 firearms are lost from firearms dealer’s inventories each year; Whereas the cost of firearm violence in the United States alone have been estimated at approximately $100,000,000,000 annually; and
 Whereas, each year, individuals with firearms injure more than 100,000 people and kill more than 30,000 people, including through homicides, suicides, and accidental deaths: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the Federal firearms statutes should be rigorously enforced;
 (2)all appropriate measures should be taken to end the flood of unlawfully purchased firearms into our communities;
 (3)adequate resources should be provided to accomplish such purposes.  